USCA11 Case: 20-14737     Date Filed: 02/02/2022    Page: 1 of 19




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14737
                   Non-Argument Calendar
                   ____________________

TROY R. JACKSON,
                                              Plaintiff-Appellant,
versus
CORIZON HEALTH, INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:18-cv-01041-MMH-JBT
                   ____________________
USCA11 Case: 20-14737       Date Filed: 02/02/2022     Page: 2 of 19




2                      Opinion of the Court                20-14737


Before BRANCH, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Troy Jackson, a pro se Florida prisoner, appeals the district
court’s grant of summary judgment in favor of Corizon Health,
Inc., on his claim of deliberate indifference to his medical needs
and failure to train medical staff in violation of the Eighth
Amendment, and the dismissal without prejudice of his related
state law claims. Jackson argues that summary judgment was
improper because there are genuine issues of material fact for a
jury to decide regarding (1) the timeline of events; (2) whether
Corizon had a policy of requiring staff to receive a doctor’s
permission before transferring an inmate to an off-site hospital
and avoiding hospital transfers in order to minimize medical care
costs; and (3) whether Corizon had a policy of undertraining its
staff. He also maintains that his state law claims should not have
been dismissed. After review, we affirm.
                       I.      Background
       Corizon Health, Inc. (“Corizon”) is a corporation that
contracts with the Florida Department of Corrections to provide
health care services in Florida’s prisons. Jackson, a Florida
prisoner, filed a pro se 42 U.S.C. § 1983 complaint against
Corizon, asserting Eighth Amendment violations for deliberate
indifference to his serious medical needs and a failure to train
medical staff, as well as state law claims for intentional infliction
USCA11 Case: 20-14737          Date Filed: 02/02/2022       Page: 3 of 19




20-14737                 Opinion of the Court                            3

of emotional distress, medical negligence, and negligent hiring,
retention, or supervision.1 At the time of the events alleged in the
complaint, Jackson was an inmate at Columbia Correctional
Institute in Lake City, Florida. Jackson alleged that he suffers
from chronic asthma and that, on June 27, 2015, at approximately
3:00 a.m., he began suffering shortness of breath. He notified
Sergeant Roebuck that he was having trouble breathing, and
Sergeant Roebuck contacted the prison’s medical unit. Nurse
Cynthia Lewis responded to the call and transported Jackson via
wheelchair to the medical unit. Jackson’s oxygen level registered
as 82%. Therefore, at 3:30 a.m., Nurse Lewis administered a
nebulized breathing treatment and a Solumedrol injection.
       According to Jackson, approximately three minutes later,
he went into respiratory failure and lost consciousness. At that
time, Nurse Lewis panicked and exited the room without trying
to revive Jackson. Officer Landig was on duty in the medical unit,
and he ran after Lewis in an attempt to get her to return.
Between 3:33 and 3:35 a.m., Officer Landig contacted the prison’s
control room and advised of Jackson’s situation and that he
needed immediate medical assistance. Jackson maintains that,
during this time, Nurse Lewis was attempting to reach the
physician on-call via phone, “presumably seeking instructions or
permission to send [Jackson] to the outside Hospital Emergency


1We refer to the allegations in Jackson’s second amended complaint which is
the operative complaint in this case.
USCA11 Case: 20-14737      Date Filed: 02/02/2022    Page: 4 of 19




4                     Opinion of the Court               20-14737

Room.”
       Sergeant Roebuck heard Officer Landig’s message over the
radio, and immediately headed to the medical unit. Upon arrival,
he questioned Nurse Lewis about whether she intended to
administer CPR, and Nurse Lewis said “No.” Sergeant Roebuck
began searching for an “Ambi-bag” and informed Nurse Lewis
that Jackson would begin suffering brain damage if he was not
revived.     Sergeant Roebuck located the Ambi-bag and
administered CPR to Jackson, who began breathing.
       However, according to Jackson, at 4:08 a.m., he went into
respiratory failure a second time, and once again Nurse Lewis
refused to perform CPR, but Sergeant Roebuck administered
CPR. At 4:13 a.m., Officer Landig called the control room and
requested an ambulance. At some point during these events,
Nurse Shiver entered the medical unit to assist.
       At 4:27 a.m., the ambulance arrived. Paramedics intubated
Jackson, who remained unconscious, and the paramedics
transported him to a local hospital. The local hospital later
ordered Jackson to be transferred to a hospital in Jacksonville,
Florida, where he was placed in intensive care for two days. He
was diagnosed with “severe asthma exacerbation, post acute
hypercapnic respiratory failure with ventilator support, and
hypertension.” After his two-day stay in intensive care, the
hospital discharged Jackson to North Florida Reception and
Medical Center facility, where he stayed for a little over a week.
Thereafter, he returned to Columbia Correctional Institute.
       Jackson alleged that, upon his return, he spoke with
USCA11 Case: 20-14737        Date Filed: 02/02/2022      Page: 5 of 19




20-14737                Opinion of the Court                         5

Sergeant Roebuck, Officer Landig, and Nurse Lewis about the
events surrounding his medical crisis, and they conveyed the facts
to him that served as the basis for his complaint. Furthermore,
Nurse Lewis explained that she did not perform CPR because her
CPR certification had expired, and she did not want to be liable if
something happened. She also explained that
       [she] did not immediately send [Jackson] to the
       emergency room when [he] went into respiratory
       failure, because we are instructed to find alternative
       treatment options that [are] cost efficient then to
       send an inmate to an outside hospital, and if there’s
       no other options available, to contact the on-call
       physician for approval to send an inmate to the
       hospital.
Jackson alleged that, as a result of the staff’s inaction and the delay
in treatment, he suffered a 50% reduction in his lung capacity and
substantial memory loss.
       Accordingly, Jackson argued that Corizon was deliberately
indifferent to his serious medical needs in violation of the Eighth
Amendment because it had a custom, policy, or practice of
requiring medical staff to receive permission from a physician
before authorizing the transfer of an inmate to an off-site hospital
even in emergency situations, and to seek alternative medical
treatments in an effort minimize medical costs. He also alleged
that Corizon failed to properly train Lewis. And he asserted
several related state law claims for intentional infliction of
emotional distress, medical negligence, and negligent hiring,
USCA11 Case: 20-14737       Date Filed: 02/02/2022     Page: 6 of 19




6                      Opinion of the Court                20-14737

retention, or supervision.
       In support of his claims, Jackson submitted (1) copies of his
administrative grievances concerning the medical care he
received on June 27, 2015; (2) the paramedic’s prehospital care
report; (3) Jackson’s sworn affidavit attesting that he spoke with
Sergeant Roebuck and that Sergeant Roebuck informed Jackson
“that he (Roebuck) had to perform cardiopulmonary resuscitation
(“CPR”), because . . . [Nurse Lewis] refused to do so, because she
had to telephonically contact the on-site physician to get
permission to send [Jackson] out to a hospital emergency room”;
(4) an October 2016 article discussing issues with Corizon health
services in prison facilities across the country; and (5) opinions or
orders from several other cases that had been brought against
Corizon.
       Corizon moved for summary judgment, arguing that it had
no policy limiting the authority of medical staff to make hospital
transfers only to physicians or to avoid hospitalizations in order to
save money.        Corizon noted that, after Jackson became
unresponsive at 4:08 a.m., he was sent to the hospital by Nurse
Shiver, not a physician. Furthermore, he received the necessary
medical care—a breathing treatment, medication, CPR, and then
hospital transportation—which Corizon argued negated his
deliberate indifference claim. Corizon further argued that it could
not be liable for failure to train because nothing in the record
indicated a need for training or that Corizon was aware of any
need for training. Finally, Corizon maintained that summary
judgment was also appropriate on Jackson’s state law claims.
USCA11 Case: 20-14737       Date Filed: 02/02/2022     Page: 7 of 19




20-14737               Opinion of the Court                        7

       Jackson opposed the motion for summary judgment and
submitted several exhibits in support of his claims. As relevant to
this appeal, those exhibits included (1) the paramedic’s prehospital
care report, which indicated that the paramedics received the
emergency call at 4:14 a.m. on June 27, 2015, and they arrived at
the prison at 4:27 a.m.; (2) the prison’s form for Jackson’s
emergency transfer to an outside hospital, which was completed
by Nurse Shiver, and indicated that (a) the time of event was 3:33
a.m. and that Jackson’s condition upon arrival at medical was
unstable, in respiratory distress, and unresponsive, and (b) the
prison’s physician was contacted at 3:56 a.m., and (c) 911 was
called at 4:13 a.m.; (3) various medical records; (4) complaints
against Nurse Lewis and her disciplinary record; (5) Lewis’s
training sheet documenting the topics Corizon provided training
on and which trainings Lewis had completed; (6) Jackson’s sworn
affidavit attesting that Nurse Lewis told him that the reason why
she did not immediately send him to the hospital was because
“we are instructed to find alternative treatment options that [are]
cost efficient, then to send an inmate to an outside hospital, and if
there’s no other options available[,] to contact the on call
physician for approval to send an inmate to the hospital”; (7) a
January 2015 sworn declaration from Dr. Charles Pugh (made as
part of another case against Corizon), which addressed Dr. Pugh’s
experience as Corizon’s Site Medical Director as a physician at the
USCA11 Case: 20-14737             Date Filed: 02/02/2022         Page: 8 of 19




8                          Opinion of the Court                       20-14737

Chatham County Jail in Savannah, Georgia, in 2013 and 2014; 2
and (8) Dr. Pugh’s 2016 deposition from yet another case brought
against Corizon in Georgia based on the medical care an inmate
received while in the Chatham County Jail.
        The district court granted Corizon’s motion for summary
judgment as to the deliberate indifference and failure to train
counts. The district court found that Corizon was entitled to
summary judgment because the record confirmed that there was
no policy or custom that allowed only physicians to authorize an
inmate to be sent to a hospital. Rather, the record demonstrated
that all medical staff could send inmates to hospitals for
emergency care. With regard to Corizon’s alleged cost-cutting
policy, the district court explained that Jackson’s reliance on
Pugh’s declaration and deposition from other cases as evidence of
this policy was misplaced because Pugh worked at a different
prison and during a time period prior to the events in Jackson’s
case. The district court also noted that nothing precludes prison
officials from considering costs when determining what type or
level of medical care an inmate should receive as long as such

2
  Dr. Pugh stated that during his tenure, he was “required by Corizon to
submit all physician consults and emergency room transfer requests to the
Regional Medical Director,” and he “was constantly under pressure from
[his] superiors in Corizon to minimize emergency room treatments . . . for
jail inmates in order to save money.” He further asserted that “the
company’s constant efforts to reduce costs interfered with [his] ability, and
with the staff’s ability, to provide appropriate levels of care to inmates of the
Chatham County Jail.”
USCA11 Case: 20-14737       Date Filed: 02/02/2022    Page: 9 of 19




20-14737               Opinion of the Court                       9

considerations do not deprive the inmate of minimally adequate
medical care, which the record demonstrated Jackson received.
Accordingly, because Jackson failed to provide any evidence that
tended to demonstrate that Corizon had a custom, policy, or
practice that only physicians could order hospital transfers or that
such transfers are discouraged because of costs, Corizon was
entitled to summary judgment on Jackson’s deliberate
indifference claim.
       Similarly, the district court determined that Corizon was
entitled to summary judgment on Jackson’s failure to train claim
because Jackson failed to present any evidence that Corizon had a
policy not to train its staff or knew that there was a need to train
its employees on how to initiate emergency inmate transfers to
hospitals. Rather, the evidence established that Corizon had such
training available, and the fact that Nurse Lewis may not have
completed the training did not render Corizon liable. Finally,
because all of Jackson’s federal claims were due to be dismissed,
the district court declined to exercise supplemental jurisdiction
over Jackson’s state law claims and dismissed those claims
without prejudice. Jackson, proceeding pro se, appealed.
                      II.      Discussion
       We review the grant of summary judgment de novo,
viewing the record and drawing all reasonable inferences in favor
of the nonmoving party “to the extent supportable by the
record.” Garczynski v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir.
2009) (emphasis and quotation omitted). Summary judgment is
USCA11 Case: 20-14737      Date Filed: 02/02/2022     Page: 10 of 19




10                     Opinion of the Court               20-14737

appropriate if “the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “A genuine issue of material
fact exists when the evidence is such that a reasonable jury could
return a verdict for the non-moving party.” Quigg v. Thomas
Cnty. Sch. Dist., 814 F.3d 1227, 1235 (11th Cir. 2016) (alteration
adopted) (quotation omitted). “Once the movant submits a
properly supported motion for summary judgment, the burden
shifts to the nonmoving party to show that specific facts exist that
raise a genuine issue for trial. If the nonmoving party presents
evidence that is merely colorable or not significantly probative,
summary judgment is appropriate.” Boyle v. City of Pell City,
866 F.3d 1280, 1288 (11th Cir. 2017) (quotations and internal
citations omitted). “We may affirm for any reason supported by
the record, even if not relied upon by the district court.” Hill v.
Emp. Benefits Admin. Comm. of Mueller Grp. LLC, 971 F.3d
1321, 1325 (11th Cir. 2020).
   A. Medical Care Claim
       Jackson argues that the district court erred in entering
summary judgment in favor of Corizon on his deliberate
indifference to his serious medical needs claim because there are
genuine issues of material fact regarding whether Corizon had a
custom, policy, or practice of requiring staff to receive physician
permission before transferring an inmate to a hospital and to
USCA11 Case: 20-14737         Date Filed: 02/02/2022       Page: 11 of 19




20-14737                 Opinion of the Court                           11

avoid sending inmates to a hospital as a way of cutting costs.3 He
maintains that there is a genuine issue of material fact concerning
the existence of this policy based on (1) the fact that a physician
was called on the night in question before Jackson was transferred
to the emergency room; (2) Nurse Lewis’s statement to him that
she was instructed to contact a physician for approval to send an
inmate to an outside hospital; (3) Dr. Pugh’s statements that he
was under pressure to minimize medical costs and to avoid
sending prisoners to the hospital while a physician at the
Chatham County Jail; and (4) the existence of other cases brought
against Corizon based on similar allegations. We disagree.
       The Eighth Amendment prohibits “cruel and unusual
punishments.” U.S. Const. amend. VIII. The Supreme Court has
held that “deliberate indifference to serious medical needs of
prisoners” constitutes cruel and unusual punishment. See Estelle
v. Gamble, 429 U.S. 97, 104 (1976). As a result, the Constitution
requires governments “to provide minimally adequate medical
care to those whom they are punishing by incarceration.” Hoffer
v. Fla. Dep’t of Corr., 973 F.3d 1263, 1270 (11th Cir. 2020)
(quoting Harris v. Thigpen, 941 F.2d 1495, 1504 (11th Cir. 1991)).
Thus, Jackson had to “show: (1) a serious medical need; (2) the


3 Jackson also argues that there is a genuine issue of fact regarding the
timeline of events and whether he went into respiratory failure once (as
Corizon alleges) or twice (as he alleges). For purposes of this opinion, we
accept as true Jackson’s timeline of events and the allegation that he went
into respiratory failure twice.
USCA11 Case: 20-14737       Date Filed: 02/02/2022     Page: 12 of 19




12                     Opinion of the Court                 20-14737

defendants’ deliberate indifference to that need; and (3) causation
between that indifference and the plaintiff’s injury.” Craig v.
Floyd Cnty., 643 F.3d 1306, 1310 (11th Cir. 2011) (quotation
omitted).
        Private entities, like Corizon, may be liable under § 1983
when they “perform[] a function traditionally within the exclusive
prerogative of the state” such as providing medical services to
persons to inmates. Id. (quotation omitted). Liability under
§ 1983 cannot be based on the theory of vicarious liability. Id.
Thus, to prevail on his deliberate indifference claim against
Corizon, Jackson had to prove that Corizon “had a ‘policy or
custom’ of deliberate indifference that led to the violation of his
constitutional right.” Id.
        “A policy is a decision that is officially adopted by the
[entity], or created by an official of such rank that he or she could
be said to be acting on behalf of the [entity].” Sewell v. Town of
Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997). And “[a]
custom is a practice that is so settled and permanent that it takes
on the force of law.” Id.; see also Craig, 643 F.3d at 1310 (“An act
performed pursuant to a ‘custom’ that has not been formally
approved by an appropriate decisionmaker may fairly subject a[n]
[entity] to liability on the theory that the relevant practice is so
widespread as to have the force of law.” (alteration adopted)
(quotation omitted)).
        Proof of a single incident of unconstitutional activity is not
sufficient to demonstrate a policy or custom for purposes of
§ 1983 liability. Craig, 643 F.3d at 1310. Rather, a plaintiff must
USCA11 Case: 20-14737       Date Filed: 02/02/2022     Page: 13 of 19




20-14737               Opinion of the Court                        13

establish the existence of a pattern of similar violations. Id. “In
the absence of a series of constitutional violations from which
deliberate indifference can be inferred, the plaintiff must show
that the policy itself is unconstitutional.” Id. at 1311 (alteration
adopted) (quotation omitted).
        In sum, to survive summary judgment, Jackson had to
produce evidence sufficient to create a genuine dispute of
material fact on each element of liability under § 1983: (1) that
Jackson’s constitutional rights were violated; (2) that Corizon had
a custom or policy that constituted deliberate indifference to that
constitutional right; and (3) that this policy caused the
constitutional violation. See id. at 1310.
        As explained further in this opinion, Jackson’s claim fails
because he failed to plead sufficient facts to establish the existence
of a custom or policy or that the alleged policy caused the
constitutional violation.
        The fact that a physician was called on the night in
question before Jackson was transferred to an emergency room
does not establish the existence of the alleged custom, policy, or
practice for a single incident “is insufficient to prove a policy or
custom.” Craig, 643 F.3d at 1311. Furthermore, the existence of
such a policy or custom is belied by the form authorizing
Jackson’s transfer to an outside hospital, which expressly provides
that “[i]f assessment is performed by health staff other than
clinician, form must be reviewed and signed by a clinician on the
next working day.” Thus, the transfer form establishes that
USCA11 Case: 20-14737      Date Filed: 02/02/2022    Page: 14 of 19




14                     Opinion of the Court               20-14737

someone other than a physician may authorize the transfer of an
inmate to an outside hospital.
        Moreover, Jackson’s affidavit in which he asserts that
Nurse Lewis told him that “we are instructed to find alternative
treatment options that [are more] cost efficient th[a]n to send an
inmate to an outside hospital, and if there’s no other options
available, to contact the on-call physician for approval to send an
inmate to the hospital” does not create a genuine issue of material
fact regarding Corizon’s policy or custom because she never
stated who gave her those instructions. Corizon may not be held
liable for the acts of its employees unless it sanctioned the acts—
either through a policy or custom. Nurse Lewis never stated who
gave her the alleged instruction to contact a physician before
transferring an inmate to an outside hospital. Therefore, we are
left to speculate whether it was Corizon that gave her that
instruction, a prison official, an administrative official, or
someone else within the prison facility—all of these speculative
inferences are equally plausible—and speculation is not sufficient
to overcome summary judgment. Cordoba v. Dillard’s Inc., 419
F.3d 1169, 1181 (11th Cir. 2005) (explaining that “[s]peculation
does not create a genuine issue of fact; instead it creates a false
issue, the demolition of which is a primary goal of summary
judgment”).
        And regardless, even assuming that Nurse Lewis’s
statements could establish a custom or policy attributable to
Corizon, Jackson’s claim that this alleged custom or policy
resulted in a constitutionally inadequate delay in medical care that
USCA11 Case: 20-14737            Date Filed: 02/02/2022          Page: 15 of 19




20-14737                   Opinion of the Court                                15

caused him injury rests only on his experience, which is, at most,
proof of “a single incident of unconstitutional activity.” Craig,
643 F.3d at 1312 (quotation omitted). He produced no other
evidence of similar incidents at Columbia Correctional.4 The
standard for holding a municipality liable under § 1983 is high,
and proof of a single incident “is not sufficient to impose liability.”
Id. (quotation omitted).
       Moreover, we note that Jackson failed to establish
causation between the alleged custom or policy and his injury.
Specifically, Jackson alleged that the policy or custom caused a
delay in medical treatment that resulted in his alleged lost lung
capacity and memory loss. However, he produced no medical
evidence demonstrating that the injuries he suffered were the
result of delayed treatment. See Hill v. Dekalb Reg’l Youth Det.


4 Dr. Pugh’s affidavit and deposition from different lawsuits against Corizon
are insufficient to create a genuine issue of material fact as to the existence of
the alleged policy, custom, or practice because Jackson was never an inmate
at the Chatham County Jail in Georgia where Dr. Pugh worked. Thus, even
assuming the truth of Dr. Pugh’s statements, there is no evidence that
Corizon exhibited the same pressure on physicians at Columbia Correctional
Institute where Jackson was an inmate. Furthermore, Dr. Pugh’s statements
concern a time period prior to Jackson’s experience. Thus, any relation
between Dr. Pugh’s statements and Jackson’s case is speculative at best,
which is insufficient to defeat summary judgment. Cordoba, 419 F.3d at
1181. For these same reasons, the existence of other lawsuits against
Corizon involving the provision of medical services to inmates in other jails
and prisons does not create a genuine issue of material fact as to the
existence of the alleged policy, custom, or practice at Columbia Correctional
Institute. Id.
USCA11 Case: 20-14737       Date Filed: 02/02/2022    Page: 16 of 19




16                     Opinion of the Court                20-14737

Ctr., 40 F.3d 1176, 1187–88 (11th Cir. 1994), overruled in part on
other grounds by Hope v. Pelzer, 536 U.S. 730, 739 n.9 (2002)
(explaining that when a plaintiff alleges that delay in medical
treatment constituted deliberate indifference, he “must place
verifying medical evidence in the record to establish the
detrimental effect of delay in medical treatment to succeed”).
        Accordingly, because Jackson failed to make a showing
sufficient to establish the existence of elements essential to his
case, Corizon was entitled to summary judgment on his
deliberate indifference claim.
          B. Failure to Train Claim
        Jackson alleged in his complaint that Corizon was liable for
its failure to train Nurse Lewis on the emergency transfer
inmates. Jackson argues that the district court erred in entering
summary judgment on his failure to train claim because there was
a genuine issue of material fact as to whether Corizon had a
policy of not requiring or insuring that its staff completed the
required training as evidenced by the fact that Nurse Lewis failed
to complete Corizon’s training course on emergency transfer
procedure.
        Like a municipality, a private entity such as Corizon, may
be liable for failing to train its employees if “such inadequate
training can justifiably be said to represent [the entity’s] policy.”
City of Canton, Ohio v. Harris, 489 U.S. 378, 390 (1989). “Since
[an entity] rarely will have an express written or oral policy of
inadequately training or supervising its employees, . . . a plaintiff
USCA11 Case: 20-14737        Date Filed: 02/02/2022     Page: 17 of 19




20-14737                Opinion of the Court                        17

may prove [an entity’s] policy by showing that the [entity’s]
failure to train evidenced a ‘deliberate indifference’ to the rights of
its inhabitants.” Gold v. City of Miami, 151 F.3d 1346, 1350 (11th
Cir. 1998). The failure to train must “reflect[ ] a ‘deliberate’ or
‘conscious’ choice by a municipality.” Canton, 489 U.S. at 389.
“To establish a ‘deliberate or conscious choice’ or such ‘deliberate
indifference,’ a plaintiff must present some evidence that the
[entity] knew of a need to train and/or supervise in a particular
area and the [entity] made a deliberate choice not to take any
action.” Gold, 151 F.3d at 1350. “A municipality’s [or entity’s]
culpability for a deprivation of rights is at its most tenuous where
a claim turns on a failure to train.” Connick v. Thompson, 563
U.S. 51, 61 (2011). “A pattern of similar constitutional violations
by untrained employees is ordinarily necessary to demonstrate
deliberate indifference for purposes of failure to train.” Id. at 62
(quotation omitted).
       Here, the record established that Corizon offered training
courses on “emergency transfer to outside hospital,” which
undermines Jackson’s contention that Corizon had a custom or
policy of undertraining its staff. Although Nurse Lewis may not
have completed the training, there is no evidence that Corizon
was aware that Nurse Lewis had not completed the course or that
other medical staff members had not completed this training.
Furthermore, Jackson failed to produce any evidence of similar
constitutional violations by other employees at Columbia
Correctional, and “[a] pattern of similar constitutional violations
USCA11 Case: 20-14737       Date Filed: 02/02/2022    Page: 18 of 19




18                     Opinion of the Court                20-14737

by untrained employees is ordinarily necessary to demonstrate
deliberate indifference for purposes of failure to train.” Id.
        Although Jackson submitted Nurse Lewis’s disciplinary
record, those incidents reflect that she was disciplined primarily
for time and attendance issues.            Only one documented
disciplinary incident relates to Nurse Lewis’s medical care, where
Nurse Lewis was given written counseling after another nurse
complained that Nurse Lewis failed to help during a medical
emergency. The fact that Nurse Lewis was disciplined for her
inaction demonstrates that Corizon did not have a policy of
undertraining its staff or “deliberate[ly] cho[se] not to take any
action” when it became aware of issues. Gold, 151 F.3d at 1350
(“To establish a ‘deliberate or conscious choice’ or such
‘deliberate indifference,’ a plaintiff must present some evidence
that the municipality knew of a need to train and/or supervise in
a particular area and the municipality made a deliberate choice
not to take any action.”); see also Keith v. Dekalb Cnty., 749 F.3d
1034, 1053 (11th Cir. 2014) (determining that a single prior
incident did not provide the requisite notice to the supervisor that
the training provided was constitutionally deficient).
Accordingly, Jackson failed to make a showing sufficient to
establish a failure to train claim, and Corizon was entitled to
summary judgment.
     C. Jackson’s state law claims
      Finally, because summary judgment was appropriate on
Jackson’s federal § 1983 claims, the district court did not abuse its
USCA11 Case: 20-14737       Date Filed: 02/02/2022    Page: 19 of 19




20-14737               Opinion of the Court                       19

discretion in declining to exercise supplemental jurisdiction over
the state law claims. See Parker v. Scrap Metal Processors, Inc.,
468 F.3d 733, 738, 743 (11th Cir. 2006) (explaining that the district
court’s decision not to exercise supplemental jurisdiction is
reviewed for an abuse of discretion, and that, under 28 U.S.C.
§ 1367, district courts may decline to exercise such jurisdiction
when “[it] has dismissed all claims over which it has original
jurisdiction”); Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th
Cir. 2004) (“We have encouraged district courts to dismiss any
remaining state claims when, as here, the federal claims have
been dismissed prior to trial.”).
       Accordingly, we affirm the district court’s grant of
summary judgment for Corizon.
       AFFIRMED.